This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO

 3          Plaintiff-Appellee,

 4 v.                                             No. 33,578

 5 ABRAHAM PIEDRA,

 6          Defendants-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Jerry H. Ritter, Jr., District Judge

 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   Jacqueline R. Medina, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 The Law Offices of the Public Defender
15 Jorge A. Alvarado, Chief Public Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 FRY, Judge.

20   {1}    Defendant Abraham Piedra (“Piedra”) appeals the conviction and sentence

21 entered in this case. This Court’s notice of proposed summary disposition proposed
1 to reverse on the basis that the record does not support a conclusion that Piedra

2 knowingly and intelligently waived his right to counsel before being permitted to

3 represent himself at trial. [CN 4-5] In response, the State has filed a notice of its intent

4 not to file a motion in opposition. We, therefore, reverse the judgment and sentence

5 entered below and remand the case to the district court for new trial.

6        IT IS SO ORDERED.


7
8                                           CYNTHIA A. FRY, Judge

9 WE CONCUR:



10
11 JAMES J. WECHSLER, Judge


12
13 MICHAEL D. BUSTAMANTE, Judge




                                               2